May 2, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Subj:Variable Account A – EliteDesigns File Nos.:333-142084 & 811-21104 Dear Sir or Madam: In accordance with the provisions of Rule497(j) under the Securities Act of 1933, please accept this letter as certification that the Prospectus and Statement of Additional Information for Variable Annuity Account A does not differ from that contained in Post-Effective Amendment No.12 under the Securities Act of 1933 and Post-Effective Amendment No. 26 under the Investment Company Act of 1940.This Post-Effective Amendment was filed electronically on April 30, 2013. If you have any questions concerning this filing, please contact me at (785)438-3321 or Thomas Bisset at (202) 383-0118. Sincerely, /s/ Chris Swickard Chris Swickard Associate General Counsel First Security Benefit Life Insurance and Annuity Company of New York A GUGGENHEIM PARTNERS COMPANY
